Title: From Thomas Jefferson to James Lyle, 11 March 1792
From: Jefferson, Thomas
To: Lyle, James


          
            Dear Sir
            Philadelphia Mar. 11. 1792.
          
          I do not know that any circumstance could have given me more pain than that which has produced a failure in my payment to you after I had thought it so sure as to give you reason to count on it. When I left Europe, I did not leave a shilling there unpaid: but expecting to return, I left my house, horses, servants &c. at my expence. This with the sending over my furniture brought on me demands of between 4. and 500.£ sterl. which could not be delayed, nor had I a resource but my tobaccos which had been sold here. I have deferred writing to you from day to day in the constant hope of receiving the account of the sale of my negroes, and that the ready money which might have been paid on the discount offered, would enable me to make up the deficiency. I never received the account till yesterday, and find that no money was received. This sale, with one I had made before pays about two thirds of Farrel’s demand, and I shall the ensuing fall sell for the other third, so that, as the bonds are to be taken and collected by them, I shall have the annual profits of my estate clear to answer your instalments alone, to which I think they cannot fail to be equal. Indeed if you would take bonds also, I would not hesitate a moment to sell property to the whole amount of your debt.—Knowing the incertainty of the profits of a Virginia estate, I had in my first contract with Mr. Mc.Caul procured an agreement that a failure of payment for one year should not be considered as a breach of agreement provided it should be made up the ensuing year. I never expected any thing less than such a failure for the last year. I must comfort myself with the hope that the crop of the last year now coming to market, and that of the current year, will bring me even.
          I am to thank you for the copy of the account you sent me. The first glance of the eye discovered to me the sum received by Dr. Walker as debited by Mr. Harvie, and credited in round figures by himself. Consequently that there can be no dispute if you can support the last payment, which he has not credited, and which indeed is now  a question between him and your house, tho’ I believe that your books will be admitted as evidence of both. My mind is now at ease on that article.—I am with great esteem Dear Sir Your friend & servt.,
          
            Th: Jefferson
          
        